Though a statute has been adjudicated to be not unconstitutional on its face, yet if the statute or a portion of it so operates as to violate the Constitution, the law affords a remedy. See Hunter v. Owens, 80 Fla. 812, 86 So. 839.
Section 8, Article VIII, Florida Constitution, provides that: "The Legislature shall have power to establish and to abolish municipalities, to provide for their government, to prescribe their jurisdiction and powers, and to alter or amend the same at any time, when any municipality shall be abolished, provision shall be made for the protection of its creditors."
In so far as the provisions of Chapters 17981, 17982, 17983, Acts of 1937, are (1) legally covered by the title of the Acts, and (2) are to be applied for a municipal purpose within the corporate limits, or within a reasonable area beyond municipal boundaries for a proper municipal purpose to conserve the health, safety and public welfare of the municipality, and (3) the regulations do not in terms or legal effect expressly or impliedly violate any organic law, or (4) do not directly or indirectly operate to violate the terms or intendments of Section 8, Article VIII; Section 5, Article IX; or other provision of controlling Federal or State law, such statutory provisions may, if lawfully applied, operate to accomplish a permissible and duly authorized municipal purpose. Provisions of the statute that are not in accord with the State and Federal Constitutions and controlling Federal statutes, are not within the valid legislative intent and should not be enforced; but the operation of such invalid provisions may be restrained or remedied in *Page 577 
appropriate judicial proceedings by proper parties under Section 4, Declaration of Rights, Florida Constitution.
The validity of particular portions of a statute and the legality of the applications of any portion of a statute may be determined as occasion requires, when the matter has not becomeres adjudicata.
If subdivisions (g) and (h) of Section 8, Chapter 17981, be adjudged to be invalid, they may be regarded as eliminated, and valid portions of the Act applied.
The "commissioners" of the "Authority" may exercise the corporate functions and duties that may be conferred upon them by the statute, subject and subordinate to the superior authority within proper spheres of the municipality and its authorized officials; and such commissioners have no authority to delegate the duties and functions conferred upon them as commissioners. Nor can the "commissioners" have any authority whatever over the municipal officers or over the functions or duties of municipal or other officers. The commissioners may recommend but not command. Nor can a municipality or its officers confer any official function, authority or duty upon such commissioners, except as may be legally authorized by statute. Any arbitrary or unreasonable exercise of the corporate functions and duties conferred upon the commissioners is of no legal binding force or effect, and may be relieved against in due course of legal procedure.
If Section 20, Chapter 17981, Acts of 1937, is not covered by the title of the Act or is otherwise inoperative, it may be regarded as eliminated.
Section 6, Chapter 17982, cannot legally be so applied as to violate Sections 5 and 10, Article IX, of the Constitution.
The right of eminent domain may be exercised only for proper public purposes; and the property rights of those *Page 578 
whose property is to be condemned should be fully guarded in every way required by controlling organic law. See Section 28, Article XVI, of the Florida Constitution.